Citation Nr: 1446524	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of a left foot sprain.  

2.  Entitlement to service connection for residuals of a left foot sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2013, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the documents contained therein in the decision below.  

The issue of entitlement to service connection for a left ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Service connection for residuals of a left foot sprain was denied by the RO in a decision of May 2006.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's May 2006 decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The May 2006 decision, which denied service connection for residuals of a left foot sprain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the May 2006 decision, which denied service connection for residuals of a left foot sprain, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Claim to Reopen

Service connection for residuals of a left foot sprain was denied in a May 2006 rating decision on the basis that, while there was evidence of an injury to the left foot in service, there was no evidence that the Veteran was being treated for a left foot disorder and there was no nexus to service.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service treatment records showing a left foot sprain in March 1977; and VA outpatient treatment records.  

Submitted since the RO's May 2006 decision is, among other documents, an opinion of December 2010 from a private physician stating that he had been seeing the Veteran for his left foot since 2010 and that given the reported injury in service in 1977, the current findings regarding the left foot would be consistent with his injury in service in 1977.  

The RO's May 2006 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the May 2006 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was evidence of an in-service injury to the right foot, but no evidence of a current left foot disorder and no evidence of a nexus to service.  Since that determination the Veteran has introduced evidence of a current left foot disability and a nexus to service in the form of the private physician's letter of December 2010, which, as noted above, states that the Veteran has been treated for his left foot and that his current left foot condition is consistent with his reported injury in service in 1977.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened.


ORDER

The application to reopen the claim for service connection for residuals of a left foot sprain is granted.


REMAND

The Veteran seeks service connection for residuals of a left foot sprain.  After a careful review of the evidence, the Board finds that additional development is needed prior to deciding the claim.

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination in March 2012.  At the time, the examiner noted diagnoses of hallux rigidus and foot sprain in Mach 1977.  X-rays of the foot noted osteophytes adjacent to the dorsal mid foot joints left much greater than right.  At the dorsal aspect of each calcaneus is a bony spur at the intersection of the Achilles' tendon.  The examiner provided an opinion stating that the complaint of a left foot pain is far less likely as not to be etiologically related to his in-service ankle injury.  He noted that there is no finding of any foot or ankle symptom over 30 years from the initial injury.  He concluded by stating that there is every possibility that he has had minor sprains of both ankles and/or feet since the initial injury.

The Board finds that the above medical opinion is inadequate.  The examiner seems to be speculating that the Veteran had additional sprains to his ankle in his rationale.  This is troubling especially considering that the Veteran specifically denied having any additional injuries to the left foot or ankle.  Therefore, the VA examiner may have relied on an inadequate factual premise for his opinion.  Moreover, the examiner does not appear to have considered the Veteran's reports of left foot pain since service.  Additionally, the examiner did not discuss the private medical opinion of December 2010 from the Veteran's treating physician.

On remand, the VA examiner should be asked to provide a new opinion which relies on an adequate factual premise and which discusses the December 2010 private medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The claim file should be returned to the VA examiner who conducted the March 2012 VA examination so the examiner provides a new rationale for the opinion rendered.  The examiner should be instructed that speculating as to facts not shown by the evidence in his rationale is not adequate.  Moreover, the examiner should discuss the December 2010 medical opinion from the Veteran's private treating physician and discuss why he agrees or disagrees with the same.  If the examiner who conducted the March 2012 VA examination is not available, the Veteran should be scheduled for a new VA examination.  The claim file should be made available to the examiner and the examiner must be given access to the Veteran's Virtual VA file.  After appropriate testing is conducted, the examiner should provide an opinion as to whether any left foot disability found is related to service, specifically the left foot sprain in service, or whether such an etiology is unlikely.  A complete rationale for any opinion rendered must be provided.

2. Then readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


